Order, so far as appealed from, unanimously modified by eliminating therefrom the provision for filing and undertaking or surety company bond in the sum of $10,000 as a condition for opening defendant’s default and substituting a provision that the judgment shall stand as security and upon condition that defendant shall pay a full bill of taxable costs and, as so modified, affirmed, without costs of this appeal. Settle order on notice. Present — Peck, P. J., Dore, Cohn, Callahan and Van Voorhis, JJ.